Citation Nr: 1242803	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  11-12 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for facial condition.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety disorder.

5.  Entitlement to service connection for a severed nerve.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of pneumonia.

7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for minimal neuromuscular impairment of the lungs, status post left upper lobe resection, granuloma fungus left lung, also claimed as a lung condition.

8.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled to testify before a Veterans Law Judge in September 2011, but advised the Board prior to the scheduled hearing that he was unable to appear.

A careful reading of the Veteran's statements indicates his assertion that the claimed sleep disorder, left shoulder disability, facial condition, psychiatric disorder, and severed nerve are the result of surgery performed by VA in 1992.  See Veteran's statements received in April 2009 and June 2009.  As such, the record raises the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for sleep disorder, left shoulder disability, facial condition, psychiatric disorder, and severed nerve due to the 1992 thoracotomy performed by VA.  These issues have not yet been adjudicated by the agency or original jurisdiction (AOJ) and are therefore referred for appropriate action.

The issues of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of pneumonia and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for minimal neuromuscular impairment of the lungs, status post left upper lobe resection, granuloma fungus left lung, also claimed as a lung condition, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A sleep disorder was not manifest in service and is unrelated to service.

2.  A left shoulder disability was not manifest in service and is unrelated to service.

3.  A facial condition was not manifest in service and is unrelated to service.

4.  An acquired psychiatric disorder was not manifest in service and is unrelated to service.

5.  A disability characterized by a severed nerve was not manifest in service; there is no current medical evidence of a disability characterized by a severed nerve.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  A left shoulder disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  A facial condition was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  An acquired psychiatric disorder was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

5.  A disability characterized by a severed nerve was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in April 2009 discussed the evidence necessary to support a claim of entitlement to service connection.  The evidence of record was discussed.  The Veteran was told that VA could help him obtain pertinent records.  This letter also discussed the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claim.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes service treatment records as well as VA and private treatment records are also associated with the claims file.  The Veteran has not identified any additional evidence or information which could be obtained to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination in his service connection claims.  In that regard, the Board finds that a VA examination is not necessary. There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service. 

The Veteran's service treatment records are entirely negative regarding any diagnosis, complaint, or abnormal finding pertaining to the claimed disabilities.  Moreover, there is no reliable evidence that the claimed disabilities might be associated with service.  Accordingly, the Board has concluded that a VA examination is not warranted in this case.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

      Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a sleep condition, a left shoulder condition, a facial condition, the Veteran's psychiatric health, or his neurological system.  On separation examination in December 1965, the Veteran was psychiatrically normal.  His upper extremities were normal.  His face was normal.  He was neurologically normal.  The summary of defects and diagnoses indicated none considering disabling.  The examiner concluded that the Veteran was qualified for discharge and to perform the duties of his rate at sea or on foreign shore.  

VA treatment records reflect that in June 1992 a soft tissue density was detected in the left upper lung field.  A July 1992 CT scan report indicated an approximately 2 centimeter irregularly marginated pulmonary mass in the left upper lobe area.  The reviewing physician indicated that carcinoma would have to be a primary diagnostic consideration.  The hospital's tumor board recommended primary resection.  The Veteran underwent thoracotomy with a wedge resection in July 1992.  The discharge summary does not identify any complications from this surgery.

On VA general medical examination in April 1993, the Veteran's history was reviewed.  He reported that his left shoulder locked.  His complaints did not include any referable to a sleep condition, a facial condition, a psychiatric condition, or a neurological condition.  Examination of the head did not indicate any facial abnormality.  Musculoskeletal examination did not indicate any abnormality of the left shoulder.  Neurological examination was normal.  The examiner noted that psychiatrically, there was some emotional lability relating to difficulty with work.  The diagnoses did not include any referable to the Veteran's claimed disabilities.  

In an April 2009 statement the Veteran indicated that since his 1992 operation, his left shoulder had come out of joint all of the time.  He stated that he had numbness on the left side of his head, and that he was depressed and tired all of the time.  He noted that doctors had told him that his numbness was the result of a severed nerve.  

In June 2009 the Veteran maintained that his left shoulder disability, facial numbness, depression and severed nerve were caused by his operation.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed disabilities.  In that regard the Board notes that the service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of these disabilities.  The grant of service connection requires competent and credible evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  While the record contains evidence referable to the Veteran's claimed disabilities, it does not include reliable evidence which related these claimed disabilities to any injury or disease in service.  Moreover, the Veteran has not argued that these claimed disabilities are related to service; rather, he maintains that they resulted from his surgery in 1992.  

Absent reliable lay or medical evidence relating the claimed disabilities to service, the Board concludes that the claim of entitlement to service connection must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a sleep disorder is denied.  

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a facial condition is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety disorder is denied.

Entitlement to service connection for a severed nerve is denied.


REMAND

The Veteran seeks to reopen previously denied claims of entitlement to service connection for residuals of pneumonia and minimal neuromuscular impairment of the lungs, status post left upper lobe resection, granuloma fungus left lung.  In response to his January 2009 claim, the RO notified him in June 2009 that new and material evidence was necessary to reopen these claims.  This notice described the meaning of the terms "new" and "material" but did not describe the underlying bases for the previous final denials.  

The Court has issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.  The Veteran has not been provided adequate notice with respect to his claims to reopen.  As such, remand is required to correct this deficiency.

The Board notes that further development and adjudication of the Veteran's claims may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice addressing the tinea infection, depressive disorder, hearing loss disability, and headache disorder claims under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); and Kent v. Nicholson, 20 Vet. App. 1 (2006).  Provide an explanation as to why each of the claims were previously denied.  The notice should also explain the terms "new" and "material;" and explain the types of evidence that would be considered new and material.  The notice should describe what evidence would be necessary to satisfy the element of the underlying claims which were found insufficient in the prior decisions; degree of the disability; and effective date if service connection is granted.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent, Dingess/Hartman.

2.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


